DETAILED ACTION
Claims 1, 2, 4-16, 19, 20, 22, and 23 are considered for examination. Claims 1, 4, 9, 12, 13, 15, 16, 19, and 23 have been amended. Claims 3, 17, 18, and 21 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority


Applicant’s claim for the benefit of a prior-filed provisional application 62/168,308 filed 5/29/2015 is acknowledged and satisfied in full for all claims barring any rejections under §112(a) herein. 
Response to Arguments
Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive in full.
Previous informalities have been resolved upon amendment and is appreciated by the Examiner. However, new issues under 35 U.S.C. §112 have arisen and are included in the Action herein.
In response to applicant's arguments under 35 U.S.C. §112(a) on page 7, that the amendment to claim 1 renders the previous rejection moot, The Office finds this argument non-persuasive. While the word “simultaneously” has been removed from the claim the previous issue of record is still not resolved, namely that the specification fails provide sufficient written support for providing metrics of a first and second user to the display in real time as previously established. For at least these reasons, and those discussed below, the rejection under §112(a) is maintained herein. 
In response to applicant's arguments under 35 U.S.C. §102/103, on page 8-9 that the previous references of record fail to teach the amended limitations, The Office finds this argument non-persuasive. As explained below, Aragones teaches the modification of workouts in [0098] and the reception of sensor data from one or more locations on the user through the cited wearable sensors. Furthermore, Hernandez discloses the reception of athletic sensor data from an eyewear device. The amended language of “receiving…” and “sending…” do not specify what device or thing is performing the reception and sending. In light of these interpretations, a combination of references is provided below to render the claimed invention obvious. Regarding arguments with respect to claim 8, these arguments are met within Aragones describe the claimed lighting elements and Snow teaches adapting the display to an eyewear device. Other definitions of the claimed lighting elements are not commensurate with the scope of the claim. Details of the adapted rejection are provided below.
In response to applicant's arguments under 35 U.S.C. §102/103, on page 10-11 that the amendments to claim 9 defines over the previously cited art of record, The Office finds this argument non-persuasive. Hamada discloses the reception of athletic performance data from one or more sensor of an external eyewear device by a computing device in Figure 4 as noted herein. Regarding arguments that the interpretation of the “external eyewear device” is improper, The Office finds this argument non-persuasive and not commensurate with the scope of the claim. The provided claims merely describe the eyewear device as an “external eyewear device” but fail to specify what the term external is modifying. Accordingly, it is interpreted that the eyewear device is merely external to the CPU (112) in Hamada — not vice versa. 
In any event, ¶ [0061] and [0130] are seen to obviate this discussion, wherein it is described that the CPU acts as the display control device performing the software functions described with respect to Figure 4 and that alternatively the server (300), which is necessarily external to the eyewear (100), may be called to perform these functions. Reliance on this alternative interpretation is additionally provided in the rejection below. Claim 23 is treated similarly. Details of the adapted rejection are provided below.
In response to applicant's arguments under 35 U.S.C. §103, on page 11-12 that the amendments to claim 13 define over the prior art of record, The Office finds this argument non-persuasive. As described infra Yeh et al. is incorporated into claim 13 to meet the amended language. Details of the rejection are provided below.  For at least these reasons the rejection under §103 is adapted and maintained herein.
Examiner’s response to arguments are intended to be compliant with all arguments included within the filed Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, arguments not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and dependents thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter is not commensurate with the scope of the subject matter for which there is written description support in the specification. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for “sending, to an eyewear device, for display to the user in real-time, the stored first avatar performance adjacent the second avatar performance and the first and second sets of performance metrics”. Examples in the specification are detailed in ¶ [0058] and [0062] wherein performance indicators are displayed of a user’s statistics and a second user’s statistics after a workout is over, and in Figure 5 (505) [0059] wherein a graph of the user’s performance is provided in real time, however a description of providing metrics of a first and second user to the display in real time is not provided in the specification. To remedy such issue, examiner suggests pointing to the paragraphs of the specification where the claimed algorithm is sufficiently described or removing the subject matter in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.
Claim 1, 13, and dependents thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  In particular, generate, based on a recommendation to modify the routing information from the external eyewear device, a display of alternative routing information; and send, to the external eyewear device, the display of alternative routing information”. Examples in the specification are detailed in ¶ [0041] wherein it is disclosed that the eyewear device (290/182) may internally process user information, identify an alternative running route, and display this information to the user through lenses (292/293) and in ¶ [0028] and [0040] wherein it is loosely described that the eyewear device may be communicatively coupled to a computer (102) and that the athletic data obtained from the eyewear device may be used by the computer in determining which exercise programs are presented to the user. However, a description of dividing processing functionality steps between the eyewear device and the computer and specifically requiring the computer to receive a “recommendation for modifying a workout” from the eyewear device and to send a modified workout to the eyewear device based upon this “recommendation” is not provided for in the specification. 
Additionally, with respect to claim 1, the modification of workouts is only described in relation to user running route alterations in [0041] and is distinct from the dual avatar display described in Figure 3 and claim 1. No description of the modification of the workouts in general and specifically of the type in Figure 3 targeted in claim 1 is provided. To remedy such issue, examiner suggests pointing to the paragraphs of the specification where the claimed algorithm is sufficiently described or removing the subject matter in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9, 23, and any dependents thereof, are rejected under 35 U.S.C. 112(b)
Claim 9 recites the limitation "the eyewear device" in the penultimate line.  There is insufficient antecedent basis for this limitation in the claim. The claim should read “the external eyewear device” for consistency.
Claim 23 recites the limitation "wherein receiving athletic performance data from a plurality of users performing a similar athletic event” which is not found in amended claim 9.  Accordingly, the Examiner is unable to determine the meets and bounds of the claim. For the purposes of examination it is interpreted that the step recite a new step related to claim 9 wherein data from a plurality of users all running a similar event is captured, similar to previously presented claim 9. Correction is required.
All rejections made below are made as best understood in light of the rejections under §112 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aragones et al. (US Pub. 2012/0183940 A1) in view of Snow et al. (US Pub. 2014/0147820 A1), in further view of Martens (US Pub. 2010/0248901 A1) and Hernandez et al. (US Pub. 2015/0265161 A1).
In re Claim 1, Aragones et al. discloses: a method  (at least at Figures 1A, 3-6, 12-14, 18, and 19, wherein Aragones et al. discloses a workout system in [0005]-[0007] wherein a user’s form is monitored while they exercise through external cameras and wearable sensors positioned over their body in ¶ [0028]-[0031], [0036], [0038], among others, wherein their positional information is compared to stored ideal form positions, stored past performances of the user in [0089]-[0093], or performances of other users in [0094]-[0098]. Wherein Figure 12, the user’s positional information is combined with the virtual shadows position and provided on a display to the user. Wherein differences in their form performances are identified and displayed in real time in [0099]-[0100], [0108], [0114], and [0119]. See also ¶ [0125]-[0136] for a brief overview) comprising: 
receiving, by a computing device, athletic performance data corresponding to a user's performance of a workout, (at least at computer (102) which is portable in [0034], connects to sensor devices (120) in [0028]-[0031], [0036], [0038] through a wireless network such as (132), and monitors the user’s athletic performance through the wearable sensors and image capturing device (126)); 
generating, by the computing device and based at least in part on the received athletic performance data, a first avatar performance and a first set of performance metrics (at least at Figure 12, wherein the user’s previous athletic performance is captured and prepared for later display based on the captured sensor data as in [0089]-[0093]. Wherein (1202) and (1104) and [0092]-[0093] wherein performance metrics are also captured/displayed in real time during the performance); storing, by the computing device, the generated first avatar performance (at least at Figure 12, wherein the user’s previous athletic performance is stored for later display); 
receiving, from a first set of sensors […], athletic performance data corresponding to the user’s current performance of the workout, wherein the first set of sensors is played at one or more locations on the user, and […] (at least at computer (102) connects to sensor devices (120) in [0028]-[0031], [0036], 
generating, by the computing device and based on the athletic performance data corresponding to the user's current performance of the workout, a second avatar performance […] (at least at Figure 12 and ¶ [0089]-[0093], wherein the user’s real-time avatar performance is captured and displayed in real time. Wherein (1104) and [0092]-[0093] wherein performance metrics from past performances are generated); and 
sending, by the computing device to [an] external [display] device, for display to the user in real-time, the stored first avatar performance adjacent the second avatar performance and the first [] set[] of performance metrics (at least at Figure 12, and [0089]-[0093], wherein the user’s old performance (1102) is displayed as a virtual shadow adjacent to their current performance (802) and in [0092]-[0093] and (1104) and (1202) wherein user performance metrics are displayed to the user in real time. Wherein the results are sent to a display (136) external to the computing device for viewing);
sending, to the external [] device, for display to the user, a modified workout (at least at ¶ [0098], wherein the computer determines the user is in need of a change in their workout and sends a modified workout to be displayed on the display device);
receiving, from the external [] device, a recommendation for modifying the workout (at least at [0098], wherein the user watches the modified display and therefore provided with a recommendation for modifying their current workout they are performing).
Aragones et al. is silent on the external display device being a pair of eyewear, but Snow et al. teaches: [a camera based exercise system, comprising] a camera based system which records the position of the user’s body and outputs the obtained data on an external eyewear device worn by the user as they exercise (at least at Figure 3A and ¶ [0038]-[0039], [0046]-[0047], [0052]-[0055], wherein when the user performs an exercise they wear a headset in [0039] providing the output of Figure 3A which displays the user’s motion as they move (121) as well as the ideal/desired positions in (305)).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Aragones et al. for the display device to be an eyewear device, as taught by Snow et al., for the purpose of enabling the user “to 
Snow et al.). 
Aragones et al. is silent on displaying a first and second set of performance metrics to the user in real time, but Martins teaches: [a performance based exercise system, comprising] generating a first and second set of performance metrics and simultaneously displaying to the user in real-time the stored first avatar performance adjacent the second avatar performance and the first and second sets of performance metrics (at least at Figure 5 and ¶ [0024], wherein a user’s avatar (516) during a race is provided in comparison to other avatars (514) during an exercise in real time. Wherein a set of performance metrics (506-510) for a user’s current and previous performance are generated and displayed to the user in real time during the exercise).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Aragones et al. for the system to display a first and second set of performance metrics to the user during the exercise in real time, as taught by Martins et al., for the purpose of enabling the user visualize how their performance compares to other performance in a continuous and robust fashion for the benefit of improving the user’s ability to assess their performance and increase the likelihood of motivating the user to increase their performance.
Aragones et al. is arguably silent on receiving performance data from sensors on an eyewear device of a user, but Hernandez et al. teaches: [an athletic sensor tracking system, comprising] receiving, from a second set of sensors, athletic performance data corresponding to the user’s current performance of the workout … wherein the second set of sensors are associated with an external eyewear device (at least at Figure 6A, and ¶ [0064], wherein the eyewear device includes sensors for tracking an athletes performance and this information is sent to a remote computer for processing).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Aragones et al. to have an eyewear device include sensors for tracking a user’s performance as taught by Hernandez et al. for the 
In re Claim 2, the previous combination of Aragones et al., Snow et al., Martins, and Hernandez et al. as applied to claim 1 discloses the claimed invention as shown above. Aragones et al. further discloses: comparing the generated first avatar performance with the second avatar performance; generating, by the computing device, results of the compared first avatar performance and the second avatar performance; and sending for display, to the eyewear device, the generated results of the first avatar performance and the second avatar performance (at least at ¶ [0118] – [0119], wherein a feedback score is provided to the user based on comparing the user’s overlap with the virtual shadow. Wherein this score is displayed to the user. Also, see ¶ [0108] wherein color indicators are displayed to the user when they are not correctly matching the provided virtual shadow). 
In re Claim 4, the previous combination of Aragones et al., Snow et al., Martins, and Hernandez et al., as applied to claim 3 discloses the claimed invention as shown above. Aragones et al. further discloses: wherein a relative position of the first avatar performance to a second avatar performance represents an indication of the level of progress toward a goal of the user (at least at ¶ [0118] – [0119], wherein a feedback score or a color indicator [0108] is provided to the user based on comparing the user’s overlap with the virtual shadow, indicating their progress toward performing the ideal movement. Also, see Figure 12, element (1202). Wherein this information is displayed to the user on the display by transmitting the information from the computer device (102) to the display via wireless network (132)). 
In re Claim 5, the previous combination of Aragones et al., Snow et al., Martins, and Hernandez et al., as applied to claim 1 discloses the claimed invention as shown above. Modified Aragones et al. further discloses: receiving, by the computing device, athletic activity data associated with a different user's performance of the workout, wherein the different user's performance of the workout occurs during the user's performance of the workout; generating, by the computing device and based on the different user's workout performance, a third avatar performance; and sending for display, to the eyewear device, the third avatar performance adjacent the second avatar performance (at least at ¶ [0094]-[0098], wherein the user may compete against another user performing the same exercise wherein the other user’s 
In re Claim 6, the previous combination of Aragones et al., Snow et al., Martins, and Hernandez et al., as applied to claim 1 discloses the claimed invention as shown above. Modified Aragones et al. further discloses: wherein the first avatar performance comprises a first virtual shadow, the first virtual shadow representing a past workout performance for the user (at least at ¶ [0089]-[0093], wherein the first shadow is a past workout performance of the user displayed in Figure 12). 
In re Claim 7, the previous combination of Aragones et al., Snow et al., Martins, and Hernandez et al., as applied to claim 2 discloses the claimed invention as shown above. Modified Aragones et al. further discloses: modifying, by the computing device and based on the received athletic performance data, an appearance of the second avatar performance (at least at ¶ [0089]-[0093], wherein the second avatar of the user is modified based on the workout movement of the user). 
In re Claim 8, the previous combination of Aragones et al., Snow et al., Martins, and Hernandez et al., as applied to claim 1 discloses the claimed invention as shown above. Modified Aragones et al. further discloses: wherein the eyewear device comprises a plurality of lighting elements, and wherein the plurality of lighting elements are illuminated in conjunction with displaying at least one of the first avatar performance or the second avatar performance (at least at [0108] wherein a color indicator is provided to the user based on comparing the user’s overlap with the virtual shadow, indicating their progress toward performing the ideal movement. Also, see Figure 12, element (1202)). 
In re Claim 20, the previous combination of Aragones et al., Snow et al., Martins, and Hernandez et al., as applied to claim 1 discloses the claimed invention as shown above. Modified Aragones et al. further discloses: wherein the computing device further comprises a sensor assembly for measuring athletic performance data corresponding to the user's performance of the workout (at least at sensor devices (120) in [0028]-[0031], [0036], [0038], which collect user performance data associated with the workout. Wherein this is utilized at least in Figure 12, element (1202)). 
Claims 9, 11, 12, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US Pub. 2013/0208004 A1) in view of Lee et al. (US Pub. 2005/0107216 A1), and, additionally or alternatively, in further view of Temple et al. (US Pub. 2010/0222179 A1). 
In re Claim 9, Hamada discloses: a method  (at least wherein Hamada discloses a running enhancement system wherein a user may run against virtual avatars of their past or other user’s performances running a route the user is currently running in ¶ [0004] – [0011]. Wherein the avatars are displayed to the user via an eyewear device (100) in Figures 1, 2, 12, and 13. Wherein Figure 13, a map is displayed which indicates avatars for the position of the user (Ua) and the position of the virtual racer (Ub)) comprising: 
receiving, by a computing device, and from one or more sensors for an external eyewear device, athletic performance data for a first user performing an athletic event (at least at Figure 3, wherein the eyewear device CPU (112) receives information from the sensors (128, 130), etc., regarding athletic performance data of a user running a particular route. Wherein the computing device is housed within eyewear in Figure 2 which is external to the computing device (112) itself. Additionally, or alternatively, see [0061] and [0130] wherein the server (300) may function as the display control device and perform the functions of the CPU 112 in Figure 4 and [0134]-[[0148]);
receiving, by the computing device, athletic performance data from a plurality of other users performing a similar athletic event (at least at Figure 3, wherein the eyewear device CPU (112) receives information from the server regarding athletic performance data of a plurality of users running a particular route from a server (300)  in [0041]-[0050]. Wherein the computing device (112) is housed within eyewear in Figure 2 and the eyewear is external to the cpu (112) itself. Additionally or alternatively, see [0130] wherein the server is the display control device); 
generating, based on the received athletic data from the first user and the plurality of users, a plurality of avatar performances (at least at ¶ [0044], [0065]-[0067], and [0089]-[0090], wherein based on the received athletic data from the historical performances and the user currently running, determination of what information to display is determined. Wherein this is done by the CPU in Figure 4 and the serer (300) in ¶ [0130], both of which interact with an “external eyewear device”); 
sending, to the external eyewear device, for simultaneous display to at least the first user, the generated plurality of avatar performances (at least at Figure 13, or 8-12, wherein the plurality of avatars are displayed to the user, including an avatar for the user in Figure 13 (Ua). Wherein there can be many competing avatars in [0091], [0105]-[0107], etc. Wherein the CPU device (112,114) sends the image to ; […].
Hamada is arguably silent on comparing the user’s performance to the plurality of avatar performances and displaying to the user the results of the comparison, but Lee et al. teaches: [a virtual racing application, which performs the steps of] comparing the generated plurality of avatar performances; generating, by the computing device, results of the compared plurality of avatar performances; and sending for display, to the display of the computing device, the generated results of the compared plurality of avatar performances (at least at Figure 11, wherein the user’s distance relative to virtual competitors is determined and displayed to the user for feedback in [0058]-[0059]). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hamada to compare the avatars performance and display the result of the comparison to the user, as taught by Lee et al. for the purpose of informing the user of the distance to competitors for the benefit of increasing the information available to the user to increase their present understanding of the level of their performance as compared to other athletes or their previous performance.
Additionally or alternatively, in case there is a disagreement regarding the term external under MPEP §2120(I)(B), Temple et al. teaches: [an athletic assessment and feedback system including an eyewear device] wherein a portable computing device receives external athletic activity information and sensor data, processes this data and sends display information to an external eye wear device for display (at least at Figure 9-10 and ¶ [0063]-[0069] and [0073], wherein portable device (920) collects sensor data related to the user (925) and (935) and receives other athlete information (930) from other devices, processes such information and sends display information to presentation device (910) for display to the user. See also Figure 7 and [0044]-[0048] etc.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hamada to have the processing and computation steps be performed on a portable computing device external to the eyewear device and for the display information to be sent to the eyewear device for display, as taught by Temple et al. for the purpose of reducing the amount of computation required to be performed by the eyewear 
In re Claim 11, the previous combination of Hamada, Lee et al., and/or Temple et al. as applied to claim 9 discloses the claimed invention as shown above. Hamada further discloses: wherein the displayed positions of the plurality of avatar performances relative to each other represent progress towards an athletic goal (at least at Figure 13, wherein the user’s position relative to other athletes on the map represents their progress to their ideal running performance goals).
In re Claim 12, the previous combination of Hamada, Lee et al., and/or Temple et al. as applied to claim 9 discloses the claimed invention as shown above. Hamada further discloses: wherein the athletic performance data for the plurality of other users is received from a plurality of athletic performance monitoring devices (at least at Figure 3 and [0046], wherein the athletic performance data is received from a GPS device, a compass device, a gyro device, among others, for each of the user performances stored in Figure 5).
In re Claim 22, the previous combination of Hamada, Lee et al., and/or Temple et al. as applied to claim 9 discloses the claimed invention as shown above. Hamada further discloses wherein the computing device comprises at least one of a portable device (at least wherein the computer (112) is mobile and additionally there is no unexpected advantage of making the computer portable aside from the clear design choice per MPEP §2144.04(V)(A)). Modified Hamada further discloses: wherein the computing device comprises at least one of a portable device (at least at Figure 3, wherein the computing device is within the eyewear device and thus is a portable device. Wherein the computing device in Temple et al. is portable as motivated and combined above).
In re Claim 23, the previous combination of Hamada, Lee et al., and/or Temple et al. as applied to claim 9 discloses the claimed invention as shown above. Hamada further discloses: wherein receiving athletic performance data from a plurality of users performing a similar athletic event further comprises: receiving, from the external eyewear device, a portion of the athletic performance data . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Hamada, Lee et al., and/or Temple et al. as applied to claim 9, in view of Case Jr. et al. (US Pub. 2006/0136173 A1) herein “Case et al.”.
In re Claim 10, the previous combination of Hamada and Lee as applied to claim 9 discloses the claimed invention as shown above. Hamada further discloses: sending for display, to the eyewear device, [] map data as a background to indicate a relative location of the generated plurality of avatar performances to each other (at least at Figure 13, wherein the background of the avatars comprises a road map indicating their respective positions). Hamada is arguably silent on the background data comprising a topological map, but Case et al. teaches: [a running support system, wherein] a topological map is displayed indicating avatar locations relative to each other placed upon the topological map during a running event (at least at Figure 6 and ¶ [0139], wherein the position of racers (606) is displayed in real time on a topological map in real time). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hamada to include a topological map as the background for the map, as taught by Case et al. for the purpose of informing the runner about the terrain and elevation changes associated with the run, for the benefit of enabling the user to better determine their positioning on the course relative to other runners.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US Pub. 2013/0208004 A1) in further view of Yeh et al. (US Pub. 2015/0081210 A1) and, additionally or alternatively, in view of Temple et al. (US Pub. 2010/0222179 A1).
In re Claim 13, Hamada discloses: an apparatus (at least at Figures 1-3, wherein Hamada discloses a running enhancement system wherein a user may run against virtual avatars of their past or other user performances running a route the user is currently running in ¶ [0004] – [0011]. Wherein the avatars are displayed to the user via an eyewear device (100) in Figures 1, 2, 12, and 13. Wherein Figure 13, a map is displayed which indicates avatars for the position of the user (Ua) and the position of the virtual racers (Ub…). Wherein there may be many racers in [0105]-[0107], among others. Wherein the apparatus includes the eyewear device CPU and memory  (112,114) in Figure 3 or alternatively the server (300) as described in [0061] and [0130]) comprising: 
one or more processors; and memory storing computer readable instructions that, when executed by the one or more processor cause the apparatus to:
receive, from one or more sensors, athletic performance data corresponding to a user’s performance of an athletic activity (at least at Figure 3, wherein the eyewear device CPU (112,114) receives information from the sensors in [0046] regarding the user’s athletic activity performance. See alternatively wherein the server (300) performs the same as in [0130] and Figure 4); 
generate, based at least in part on the received athletic performance data, a first display of routing information for the athletic activity (at least at Figure 13, wherein based on the user’s positional information (Ua) and their present route a map is displayed to the user. Wherein the display generation is discussed in Figure 4 as performed by CPU (112,114) or alternatively server (300) in [0130]); 
receive, from a computing device via a communication network, activity data corresponding to another user's performance of the athletic activity (at least at Figure 3, wherein the eyewear device CPU (112,114) receives information from the server (300) regarding athletic performance data of a plurality of users running the same route as the user in [0041]-[0050] and [0065]-[0068]. See alternatively the server (300) which receives this information via other user devices in Figure 5 in [0130]); generate, based on the received activity data, a second display of routing information for the athletic activity and send, to an external eyewear device, for simultaneous display to the user, the first and second displays of routing information for the athletic activity (at least at Figure 13, or 8-12, wherein the plurality of avatars are displayed to the user via the eyewear display device (118) based on information sent from the processor via communicative wires or the like in Figure 3, including an avatar for the user in Figure 13 (Ua) and avatars for the other users (Ub) running route (St). Wherein there can be many competing avatars in [0091], [0105]-[0107], etc. Wherein this is performed by the control display device which may be the CPU (112) in [0061] or alternatively the server (300) in [0130] and Figure 4),
generate, […], a display of [] routing information; and send, to the external eyewear device, the display of [] routing information (at least at Figure 13, wherein the route St is generated by the display control device CPU (112) via Figure 4 and transmitted to the external eyewear device for display. Alternatively, see wherein the server (300) is the display control device in [0130]).
Hamada is arguably silent on generating a display of alternative routing information based on a recommendation to modify the routing information from the external eyewear device, but Yeh et al. teaches: [a running advisement system, which functions to] generate, based on a recommendation to modify the routing information from the [display] device, a display of alternate routing information; and send, to the [display] device, the display of alternate routing information (at least at Figure 3, 8 and [0071]-[0072], wherein the display device provides a recommendation for alternative routes to a user and the user selects one of the alternative routes. Wherein based upon the user preference selection the display of the route is generated and sent to the display device for display. Wherein this selection would could be via input unit (122) of Hamada in the combination).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hamada to generate and send alternative routing information for the athletic activity to the eyewear display based on user selection of recommended routes, as taught by Yeh et al., for the purpose of finding routes which are more suitable to a user’s time limitations and desires for the benefit of increasing the flexibility of the system to tailor to the needs of the runner.
Additionally or alternatively, in case there is a disagreement regarding the term external under MPEP §2120(I)(B), Temple et al. teaches: [an athletic assessment and feedback system including an eyewear device] wherein a portable computing device receives external athletic activity information and sensor data, processes this data and sends display information to an external eye wear device for display (at least at Figure 9-10 and ¶ [0063]-[0069] and [0073], wherein portable device (920) collects sensor data related to the user (925) and (935) and receives other athlete information (930) from other devices, processes such information and sends display information to presentation device (910) for display to the user. See also Figure 7 and [0044]-[0048] etc.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hamada to have the processing and computation steps be performed on a portable computing device external to the eyewear device and for the display information to be sent to the eyewear device for display, as taught by Temple et al. for the purpose of reducing the amount of computation required to be performed by the eyewear 
In re Claim 14, the previous combination of Hamada, Yeh et al., and/or Temple et al. as applied to claim 13 discloses the claimed invention as shown above. Hamada further discloses: wherein the athletic activity comprises a running session (at least at Figures 8-12, among others).
In re Claim 15, the previous combination of Hamada, Yeh et al., and/or Temple et al. as applied to claim 14 discloses the claimed invention as shown above. Hamada is arguably silent on, but Yeh et al. teaches: [a running advisement system, comprising] determine, based in part on user workout preferences, updated alternative routing information for the athletic activity (at least at Figure 3, wherein subsequent route alterations occur during an athletic activity. Wherein these additional route alternatives are based upon user preferences in [0072], [0073], etc., and Figure 5). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hamada to determine alternative routing information for the athletic activity based on user preferences, as taught by Yeh et al., for the purpose of finding routes which are more suitable to a user’s desires for the benefit of increasing the flexibility of the system to tailor to the needs of the runner.
In re Claim 16, the previous combination of Hamada, Yeh et al., and/or Temple et al. as applied to claim 15 discloses the claimed invention as shown above. Hamada is arguably silent on, but Yeh et al. teaches: [a running advisement system, comprising] wherein determining of the updated alternative routing information for the athletic activity comprises changing the first and second displays of the routing information (at least at Figures 3, 8, 9, 12, 13, and ¶ [0073], among others, wherein based on detecting a change in the user’s activity goal, alternative routes are suggested to the user and the route the user is running is updated therewith. See also MPEP §2111.05 wherein the exact displayed content may not receive patentable weight). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hamada to change the first and second displays of routing information to that of a new route and/or of other runners in combination with that taught by Yeh et al., for the purpose of providing a route more suited to a user’s time limitations .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Hamada, Yeh et al., and/or Temple et al. as applied to claim 13 in view of Lee et al. (US Pub. 2005/0107216 A1).
In re Claim 19, the previous combination of Hamada, Yeh et al., and/or Temple et al. as applied to claim 13 discloses the claimed invention as shown above. Hamada is arguably silent on displaying a plurality of lighting elements indicating a level of progress toward competing an athletic activity, but Lee et al. teaches: [a virtual racing application, which performs the steps of] send for display, to a plurality of lighting elements of the eyewear device, an indication of a level of progress towards user's completion of the athletic activity (at least at Figures 8-11, wherein the screen displays certain lighting elements to indicate the user’s progress in completing a particular run/lap). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hamada display information including a user’s progress toward completing a run, as taught by Lee et al. for the purpose of informing the user of the distance to complete the activity for the benefit of motivating the user to complete the run or enabling the user to pace themselves more effectively.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D ERMLICK/Examiner, Art Unit 3715